209 P.3d 322 (2009)
2009 OK JUD ETH 1
JUDICIAL ETHICS OPINION 2009-1.
No. 2009-1.
Oklahoma Judicial Ethics Advisory Panel.
April 24, 2009.

JUDICIAL ETHICS ADVISORY PANEL
(Judicial Ethics Opinion 98-15 has been superseded pursuant to the decision in Republican Party of Minnesota v. White, 536 U.S. 765, 122 S. Ct. 2528, 153 L. Ed. 2d 694 (2002) and has been modified and reissued as Judicial Ethics Opinion 2007-1.)
¶ 1 Question(s): May a judge, at night and non working days, be employed in checking land records for persons engaged in oil and gas leasing operations?
*323 ¶ 2 Facts: The judge asks if he may be employed by his brother, who is an independent petroleum land man, in checking records at time indicated in the question, and for which he would receive compensation?
¶ 3 Answer(s): Yes, with restrictions.
¶ 4 Comment: A judge may not practice law, offer legal advice or services except in certain family matters as specifically approved in Canon 4. The question may arise as to whether the services performed by a petroleum land man in checking mineral interest owners from the land records in the office of a County Clerk constitutes legal services. The judge propounding the question advises that he has checked with the Chairman of the Oklahoma Bar Association Committee on Unauthorized Practice of Law and was advised that the Committee has never been asked to consider if working as a land man, in any capacity, is the practice of law. We note that the failure of such question being addressed does not answer the question, but would suggest that these activities have been numerous and long-standing in the State of Oklahoma and that the absence of such inquiry would indicate that the legal profession has never considered the same to be the practice of law.
¶ 5 It is our opinion that the compilation of ownership from these records and of itself does not constitute the `practice of law.' However, if the party performing those services renders an opinion as to the ownership of those interests, this would constitute the practice of law and would be prohibited.
/s/Robert L. Bailey, Chairman
/s/Robert E. Lavender, Vice Chairman
/s/Milton C. Craig, Secretary